UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 27, 2010 Commission file number1-7349 BALL CORPORATION State of Indiana 35-0160610 10 Longs Peak Drive, P.O. Box 5000 Broomfield, CO80021-2510 303/469-3131 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 27, 2010 Common Stock, without par value 91,573,637 shares Ball Corporation and Subsidiaries QUARTERLY REPORT ON FORM 10-Q For the period ended June 27, 2010 INDEX Page Number PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Earnings for the Three and Six Months Ended June 27, 2010, and June 28, 2009 1 Unaudited Condensed Consolidated Balance Sheets at June 27,2010, and December31, 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 27, 2010, and June 28, 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION 35 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS Three Months Ended Six Months Ended ($ in millions, except per share amounts) June27, June 28, June 27, June 28, Net sales $ Costs and expenses Cost of sales (excluding depreciation) Depreciation and amortization (Notes 9 and 11) Selling, general and administrative Business consolidation and other activities (Note6) Gain on sale of investment (Note 5) – ) – ) Earnings before interest and taxes Interest expense ) Debt refinancing costs (Note 12) ) – ) – Total interest expense ) Earnings before taxes Tax provision ) Equity in results of affiliates (Note 4) Net earnings from continuing operations Discontinued operations, net of tax (Note 5) Net earnings Less net earnings attributable to noncontrolling interests – ) ) ) Net earnings attributable to Ball Corporation $ Amounts attributable to Ball Corporation: Continuing operations $ Discontinued operations ) ) ) Net earnings $ Earnings per share (Note 16): Basic – continuing operations $ Basic – discontinued operations ) ) ) Total basic earnings per share $ Diluted – continuing operations $ Diluted – discontinued operations ) ) ) Total diluted earnings per share $ See accompanying notes to unaudited condensed consolidated financial statements. Page 1 BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ($ in millions) June 27, December 31, Assets Current assets Cash and cash equivalents $ $ Receivables, net (Note 7) Inventories, net (Note 8) Current derivative contracts (Note 17) Deferred taxes and other current assets Assets held for sale (Note 5) Total current assets Property, plant and equipment, net (Note 9) Goodwill (Note 10) Noncurrent derivative contracts (Note 17) Intangibles and other assets, net (Note 11) Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities Short-term debt and current portion of long-term debt (Notes7and12) $ $ Accounts payable Accrued employee costs Current derivative contracts (Note 17) Other current liabilities Liabilities held for sale (Note 5) Total current liabilities Long-term debt (Note 12) Employee benefit obligations (Note 13) Noncurrent derivative contracts (Note 17) Deferred taxes and other liabilities Total liabilities Contingencies (Note 18) Shareholders’ equity (Notes 14 and 15) Common stock (162,153,139shares issued – 2010; 161,513,274sharesissued – 2009) Retained earnings Accumulated other comprehensive earnings (loss) ) ) Treasury stock, at cost (70,579,502shares – 2010; 67,492,705shares–2009) ) ) Total Ball Corporation shareholders’ equity Noncontrolling interests Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. Page 2 BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended ($ in millions) June 27, June 28, Cash Flows from Operating Activities Net earnings $ $ Discontinued operations, net of tax ) Adjustments to reconcile net earnings to net cash usedin continuing operatingactivities: Depreciation and amortization Business consolidation and other activities, net of cash payments(Note 6) Gain on sale of investment (Note 5) – ) Deferred taxes ) ) Other, net Changes in working capital components (Note 7) ) ) Cash provided by (used in) continuing operating activities ) Cash provided by discontinued operating activities Total cash provided by operating activities Cash Flows from Investing Activities Additions to property, plant and equipment ) ) Acquisition of equity affiliate (Note 4) ) – Cash collateral, net (Note 17) Proceeds from sale of investment (Note 5) – Other, net ) ) Cash used in continuing investing activities ) ) Cash used in discontinued investing activities ) ) Total cash used in investing activities ) ) Cash Flows from Financing Activities Long-term borrowings (Note 12) Repayments of long-term borrowings ) ) Change in short-term borrowings (Note 7) Proceeds from issuances of common stock Acquisitions of treasury stock ) ) Common dividends ) ) Other, net ) Cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Change in cash and cash equivalents ) ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements. Page 3 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Ball Corporation and its controlled affiliates (collectively Ball, the company, we or our) and have been prepared by the company. Certain information and footnote disclosures, including critical and significant accounting policies normally included in financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted for this presentation. Results of operations for the periods shown are not necessarily indicative of results for the year, particularly in view of the seasonality in the packaging segments and the irregularity of contract revenues in the aerospace and technologies segment. These unaudited condensed consolidated financial statements and accompanying notes should be read in conjunction with the consolidated financial statements and the notes thereto included in the company’s Annual Report on Form10-K filed on February25, 2010, pursuant to Section13 of the Securities Exchange Act of 1934 for the fiscal year ended December31, 2009 (annual report). The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. These estimates are based on historical experience and various assumptions believed to be reasonable under the circumstances. Actual results could differ from these estimates under different assumptions and conditions. However, we believe that the financial statements reflect all adjustments which are of a normal recurring nature and are necessary to fairly state the results of the interim period. Certain prior-year amounts have been reclassified in order to conform to the current-year presentation. In addition, amounts in prior periods have been retrospectively adjusted to reflect the divestiture of the plastics packaging, Americas, segment as discontinued operations. Further details of the divestiture are available in Note5. 2. Accounting Pronouncements Recently Adopted Accounting Standards Effective January1, 2010, Ball adopted accounting guidance that modifies the way entities account for securitizations and special-purpose entities. In connection with the adoption of the guidance, the company determined that its existing accounts receivable securitization program should be recorded on the balance sheet as of January1, 2010. Further details of this change in accounting are provided in Note7. Also effective January1, 2010, the company adopted additional guidance regarding variable interest entities (VIE). The new guidance requires a company to perform an analysis to determine whether its variable interest or interests give it a controlling financial interest in a VIE and whether it is the primary beneficiary of a VIE. It also amends previous guidance to require ongoing reassessments of whether a company is the primary beneficiary of a VIE. The adoption of the guidance did not change the accounting for VIEs in Ball’s consolidated financial statements. The company has a financial interest in a VIE of which Ball is not deemed to be the primary beneficiary.Additionally, the company has financial interests in other entities that are not considered VIEs under the current accounting guidance. In January2010, the FASB issued additional guidance regarding fair value measurements, specifically requiring the disclosure of transfers in and out of Level1 and 2 (previously only required for Level3 assets and liabilities) and more specific detailed disclosure of the activity in Level3 fair value measurements (on a gross basis rather than a net basis). Thenew guidance also clarifies existing disclosure regarding the level of disaggregation of asset and liability classes, as well as the valuation techniques and inputs used to measure fair value for Level2 and Level3 fair value measurements. Thedisclosure requirement for transfers in and out of Level1 and 2 was effective for Ball in this report and had no impact on the unaudited condensed consolidated financial statements. The reporting of Level3 activity on a gross basis will be effective for Ball as of January1, 2011, and is expected to affect only the Level3 pension plan assets, which do not represent a significant component of the total pension assets. Page 4 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 2. Accounting Pronouncements (continued) In February 2010, the FASB issued revised guidance on subsequent events. Under revised guidance, SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements. This guidance was effective upon issuance. New Accounting Guidance In July2010 accounting guidance was issued to enhance disclosures about a company’s allowance for doubtful accounts receivable and the credit quality of its financing receivables. In general it amends existing disclosure guidance to require a company to provide a greater level of disaggregated information and to disclose credit quality indicators, past due information and modifications of its financing receivables. The disclosures required at the end of a reporting period will be effective for Ball as of December31, 2010, and included in the company’s annual report. The disclosures about activity occurring during a reporting period will be effective for Ball on a prospective basis as of January1, 2011. The company is evaluating the impact the guidance will have on its consolidated financial statements. In April2010 accounting guidance was issued to outline the criteria that should be met for determining when the milestone method of revenue recognition is appropriate in research or development transactions. The new guidance will be effective as of January1, 2011. Ball is currently evaluating the impact of the new guidance on its aerospace and technologies segment. 3. Business Segment Information Effective June15, 2010, with the announced sale of the company’s plastics packaging, Americas, business (discussed in Note 5), segment information has been retrospectively adjusted to reflect this change. Ball’s operations are organized and reviewed by management along its product lines and presented in four reportable segments. Metal beverage packaging, Americas and Asia:Consists of operations in the U.S., Canada and the People’s Republic of China (PRC), which manufacture and sell metal beverage containers in North America and the PRC, as well as non-beverage plastic containers in the PRC. The Americas and Asia operations have been aggregated based on similar economic characteristics. Metal beverage packaging, Europe:Consists of operations in several countries in Europe, which manufacture and sell metal beverage containers. Metal food & household products packaging, Americas: Consists of operations in the U.S., Canada and Argentina, which manufacture and sell metal food, aerosol, paint and general line containers, as well as decorative specialty containers. Aerospace and technologies:Consists of the manufacture and sale of aerospace and other related products and the providing of services used primarily in the defense, civil space and commercial space industries. The accounting policies of the segments are the same as those in the unaudited condensed consolidated financial statements. A discussion of the company’s critical and significant accounting policies can be found in Ball’s annual report. We also have investments in companies in the U.S., PRC and Brazil, which are accounted for under the equity method of accounting and, accordingly, those results are not included in segment sales or earnings. Page 5 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 3. Business Segment Information (continued) Summary of Business by Segment Three Months Ended Six Months Ended ($ in millions) June 27, 2010 June 28, 2009 June 27, 2010 June 28, 2009 Net Sales Metal beverage packaging, Americas & Asia $ Metal beverage packaging, Europe Metal food & household products packaging,Americas Aerospace & technologies Net sales $ Net Earnings Metal beverage packaging, Americas & Asia $ Business consolidation activities (Note6) ) ) Total metal beverage packaging, Americas&Asia Metal beverage packaging, Europe Metal food & household products packaging,Americas Aerospace & technologies Segment earnings before interest and taxes Undistributed corporate expenses, net ) Gain on sale of investment (Note 5) – – Business consolidation and other activities (Note6) Total undistributed corporate expenses, net ) ) Earnings before interest and taxes Interest expense ) Tax provision ) Equity in results of affiliates (Note 4) Net earnings from continuing operations Discontinued operations, net of tax ) ) ) Net earnings Less net earnings attributable to noncontrolling interests – ) ) ) Net earnings attributable to Ball Corporation $ Page 6 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 3. Business Segment Information (continued) Summary of Business by Segment (continued) ($ in millions) June 27, 2010 December 31, 2009 Total Assets Metal beverage packaging, Americas & Asia $ $ Metal beverage packaging, Europe Metal food & household products packaging, Americas Aerospace & technologies Segment assets from continuing operations Corporate assets, net of eliminations Assets held for sale Total assets $ $ 4. Acquisitions Guangdong Jianlibao Group Co., Ltd (Jianlibao) On June 15, 2010, the company acquired Jianlibao’s 65-percent interest in a joint venture metal beverage can and end plant in Sanshui, PRC. Ball has owned 35percent of the joint venture plant since 1992. Ball acquired the plant and related assets for $89.2million in cash (net of cash acquired) and assumed debt and also entered into a long-term supply agreement with Jianlibao and one of its affiliates. The company recorded equity earnings of $22.1million, which was composed of equity earnings and a gain realized on the fair value of Ball’s equity investment as a result of the required purchase accounting, which is still in process. The acquisition of the remaining interest is not significant to the metal beverage packaging, Americas and Asia, segment. Anheuser-Busch InBev n.v./s.a. (AB InBev) On October1, 2009, the company acquired three of AB InBev’s beverage can manufacturing plants and one of its beverage can end manufacturing plants, all of which are located in the U.S., for $574.7million in cash. The additional plants, which employ approximately 635people, enhance Ball’s ability to serve its customers. The following unaudited pro forma consolidated results of operations for the three and six months ended June28, 2009, have been prepared as if the acquisition had occurred as of January1, 2009. ($ in millions) Three Months Ended June 28, 2009 Six Months Ended June 28, 2009 Net sales $ $ Net earnings from continuing operations Basic earnings per share from continuing operations Diluted earnings per share from continuing operations The pro forma results are not necessarily indicative of the actual results that would have occurred had the acquisition been in effect for the three and six months ended June 28, 2009, nor are they necessarily indicative of the results that may be obtained in the future. The pro forma adjustments primarily include the after-tax effect of increased interest expense related to incremental borrowings used to finance the acquisition. The adjustments also include the after-tax effects of amortization of the customer relationship intangible asset, inventory step-up adjustment and decreased depreciation expense on plant and equipment based on extended useful lives partially offset by increased fair values. Page 7 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 5. Dispositions Plastics Packaging, Americas On June 15, 2010, the company entered into an agreement to sell its plastics packaging, Americas, business to Amcor Limited. On August2, 2010, Ball completed the sale of its plastics packaging business and received proceeds of $280million, including $15million of contingent consideration recognized at closing. The sale of Ball’s plastics packaging business includes five U.S. plants that manufacture polyethylene terephthalate(PET) bottles and preforms and polypropylene bottles, as well as associated customer contracts and other related assets. Ball’s plastics business employed approximately 1,000 people and had sales of $635 million in 2009. The manufacturing plants are located in Ames, Iowa; Batavia, Illinois; Bellevue, Ohio; Chino, California; and Delran, New Jersey; and research and development operations are based in Broomfield and Westminster, Colorado. The following tables summarize the operating results for, and the assets and liabilities of, the discontinued operations: Three Months Ended Six Months Ended ($ in millions) June 27, 2010 June 28, 2009 June 27, 2010 June 28, 2009 Net sales $ Earnings from operations $ Loss on asset impairment ) – ) – Loss on business consolidation activities (a) Tax benefit Discontinued operations, net of tax $ ) $ ) $ ) $ (a) The first quarter of 2010 includes a net charge of $2.2million to reflect individually insignificant costs and gains related to previously announced plastics plant closures. The second quarter of 2009 includes a charge of $11.9million related primarily to the closure of plastics packaging manufacturing plants in New York and Wisconsin. ($ in millions) June 27, 2010 December 31, 2009 Assets: Receivables $ $ Inventories Property, plant and equipment Goodwill – Other assets Total assets held for sale $ $ Liabilities: Accounts payable $ $ Other liabilities Total liabilities held for sale $ $ Investment in DigitalGlobe Inc. (DigitalGlobe) In May 2009 the company sold 75percent of its investment in DigitalGlobe, a provider of commercial high resolution earth imagery products and services, in conjunction with DigitalGlobe’s initial public offering. The sale generated proceeds of $37.0million and a non-operating pretax gain of $34.8million ($30.7million after tax). The remaining investment in DigitalGlobe, classified as an other long-term asset, has been accounted for as a marketable equity investment and, as such, is marked to market, with the unrealized gain being held in accumulated other comprehensive earnings (loss). (See Note14.) Page 8 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 6. Business Consolidation Activities Metal Beverage Packaging, Americas and Asia Net earnings of $0.5million ($0.3million after tax) and $0.8million ($0.5million after tax) were recorded in the first and second quarters of 2010, respectively, primarily to reflect individually insignificant costs and gains related to previously announced plant closures. Corporate and Other Costs In the second quarter, charges of $3.1million ($1.9million after tax) were recorded primarily to establish a reserve associated with an environmental matter at a previously owned facility. Metal Beverage Packaging, Americas and Asia In the second quarter of 2009, a charge of $3.3 million ($2 million after tax) was taken for severance and other employee benefits related to a reduction of personnel in the plants and headquarters of the Americas portion of this segment. In the first quarter of 2009, a charge of $5 million ($3.1 million after tax) was taken related to accelerated depreciation for operations that ceased in the quarter at the company’s Kansas City plant. Corporate and Other Costs A pretax charge of $2.9 million ($1.8 million after tax) was recorded in the second quarter of 2009 for transaction costs required to be expensed for the October1, 2009, acquisition of four plants from AB InBev. (See Note 4.) In addition, a $1.0million pretax charge ($0.6 million after tax) was taken in the second quarter related to previously closed and sold facilities. Following is a summary of activity by segment related to business consolidation activities for the six months ended June27, 2010: ($ in millions) Metal Beverage Packaging, Americas & Asia Metal Food & Household Products
